Citation Nr: 1601004	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  03-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to service connection for a cervical spine disability with neurological involvement (claimed as cervical nerve damage with decreased strength of both arms), including as a result of an in-service explosive impact.

2.   Entitlement to service connection for a right hip disability, including as secondary to service-connected posttraumatic stress disorder (PTSD) with associated alcohol abuse.   

3.   Entitlement to service connection for a left hip disability, including as secondary to service-connected PTSD with associated alcohol abuse.   


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO, inter alia, denied service connection for a cervical nerve damage disability and determined that new and material evidence had not been received to reopen a previously denied service connection claim for a bilateral hip disability.  The Veteran disagreed with these determinations and subsequently perfected an appeal.  

In April 2006, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) sitting at the Board in Washington, DC.  A copy of the hearing transcript is of record and has been reviewed.  

The AVLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In a June 2006 decision, the Board reopened the Veteran's previously denied claims of service connection for a right hip disability and a left hip disability.  Those reopened claims, along with the claim of service connection for cervical nerve damage were remanded to the Appeals Management Center (AMC)/RO for additional development, which included obtaining further records and a VA examination to determine the extent and etiology of the Veteran's claimed disabilities.  The Board issued a decision in September 2010 denying the Veteran's claims for entitlement to service connection for cervical nerve damage and bilateral hip disabilities.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court vacated and remanded parts of the Board's 2010 decision to be readjudicated consistent with the Court's decision.  

The Board remanded the Veteran's claims of service connection for cervical nerve damage and bilateral hip disabilities in March 2013 for further development, to include a VA examination of the Veteran.  The RO issued a Supplemental Statement of the Case (SSOC) in July 2013 that denied the Veteran's claims.  The case was returned to the Board.  In August 2014 the Board once again remanded the claim to the AOJ for another examination.  In August 2014, the RO issued another SSOC denying service connection for a cervical spine disability and a bilateral hip disability.  In April 2015, the Veteran's representative submitted a new theory of entitlement regarding the claim of service connection for the Veteran's bilateral hip disability.  She argued that the Veteran's bilateral avascular hip necrosis was caused by excessive alcohol use.  She further argued that the Veteran's excessive alcohol use was a symptom of his service-connected PTSD.  Given this claim of secondary service connection, the matter was once again remanded in April 2015 for the AOJ to address the issue of alcoholism in the first instance.  The RO issued a rating decision denying the Veteran's claim for service connection for alcoholism secondary to his service connected PTSD in August 2015. 

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.   The Veteran's cervical nerve damage was first shown many years following discharge from service and is not otherwise related to any explosive impact injury or other event in service, and it is not caused or made permanently worse by the service-connected lumbar spine degenerative disc disease. 

2.   The Veteran's alcohol abuse cannot be disassociated from his service-connected PTSD with anxiety reaction.  

3.   The Veteran's bilateral avascular hip necrosis, as likely as not, resulted from his service-connected PTSD-induced alcohol abuse. 


CONCLUSIONS OF LAW

1.   Cervical nerve damage was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.   Resolving all doubt in favor of the Veteran, the criteria for service connection for right hip disability secondary to service-connected PTSD manifested by symptoms of alcohol abuse have been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 

3.   Resolving all doubt in favor of the Veteran, the criteria for service connection for left hip disability secondary to service-connected PTSD manifested by symptoms of alcohol abuse have been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify was satisfied by July 2002, April 2005, and December 2008 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claims; and of the Veteran's and VA's respective duties for obtaining evidence.

 The December 2008 notice letter, also advised the Veteran as to how disability ratings and effective dates are awarded, as required by Dingess.  While the April 2005 and December 2008 letters were issued after the initial rating decision in January 2003, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant notification letter. Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim. See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the April 2005 and December 2008 notice letters were issued, the appellant's claim was readjudicated in the April 2009 and July 2009 Supplemental Statements of the Case (SSOC).  Therefore, any defect with respect to the timing of the notice has been cured. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination. 38 C.F.R. § 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim. Id.  

All necessary development has been accomplished with respect to the Veteran's claims in this case, and therefore appellate review may proceed without prejudice. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's STRs, VA medical records, private treatment records, Social Security Administration (SSA) records, Railroad Retirement Board records including Norfolk Southern Company records, images of an armored personnel carrier (APC), and statements submitted by or on behalf of the Veteran.  The RO attempted to obtain the Veteran's Department of Labor/workmen's compensation records; however, VA was informed by the Workers' Compensation Commission in Virginia that the Veteran "did not receive any workers' compensation and does not have any medical records." See December 2008 "Report of Contact," VA Form 119.  

In a June 2006 remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine the etiology of his aforementioned disabilities.  A copy of the June 2009 VA examination report is of record and has been reviewed.   The Veteran was subsequently examined by the VA in May 2013, August 2014, and June 2015.  The March 2013 examination was found to be inadequate by the Board in August 2014, but the subsequent August 2014 and June 2015 examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks service connection for cervical nerve damage, a left hip disability, and a right hip disability. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Cervical Nerve Damage

The Veteran reported that he was injured in combat when he fell down the hatch of his APC after an explosion.  This assertion is found to be consistent with the Veteran's combat service in Vietnam and the Board has conceded that the Veteran injured himself in service.  The Veteran is competent to relate the occurrence of an observable event, such as this in-service injury.  Jandreau, 492 F.3d at 1372.  However, the STRs are negative for complaints, treatment, or diagnoses of any cervical nerve damage at the time of the in-service injury.  The Veteran's separation examination is negative for complaints of neck problems.

The Veteran has claimed a continuity of symptoms for his cervical nerve damage since his in-service injury.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Organic diseases of the nervous system are among the list of diseases at 38 C.F.R. § 3.309(a).  While the Veteran's cervical nerve damage could qualify as an "other organic disease of the nervous system," the record does not include competent and credible medical evidence to support this conclusion.  Further, the Veteran's claim has not met the requirements of continuing symptomatology.  While the Board has conceded that the Veteran was injured when he fell down the hatch of his APC, there is no treatment record associated with this event describing cervical nerve damage or other diagnosed cervical injuries related to that in-service injury.  Even assuming that the claimed in-service injury occurred, there are no treatment records or other competent and credible medical evidence of continuing symptomology as a result of that injury during and after the Veteran's service.  The Veteran is competent to report symptoms of neck pain and he has asserted continuing symptoms.  However, he is not competent to state that his neck pain was due to cervical nerve damage as this is a medical determination that is too complex to be made by lay observation alone. See Jandreau, 492 F.3d at 1372.

There is no medical evidence of treatment for cervical nerve damage in the years just after the Veteran's separation from service.  Evidence from September 1997 and September 1998 indicates that the Veteran suffered an injury to his cervical spine in 1996 or 1997 while working as a railroad carpenter.  These records do not support finding a link between the Veteran's cervical injury at that time and the Veteran's service between 1968 and 1970.  These records represent the first notes of complaints and treatment for cervical nerve damage in 1996 and there was no mention at that time of any prior injury or a prior history of neck pain.  A May 2014 VA examination report notes that the Veteran told his physician, Dr. S. J., that his neck symptoms began in November 1996.  The Board places greater weight on this lack of evidence of treatment for cervical nerve damage and the Veteran's  statements as to the 1996 onset of symptoms than the Veteran's current claims of continuing symptomology during this period.  

The medical examination findings also weigh against the Veteran's claim of service connection for cervical nerve damage.  As noted above, the Veteran was afforded VA examinations in June 2009, May 2013, August 2014, and June 2015.  At the June 2009 VA examination, imaging of the Veteran's cervical spine revealed mild degenerative joint changes.  The June 2009 VA examiner concluded that it was not likely that any manifested cervical spine disability is the result of the Veteran's in-service injury.  To support this conclusion, the VA examiner relied on the Veteran's negative separation examination and the Veteran's history of post-service occupational injury.  

The VA examiner in May 2013 also concluded that the Veteran's cervical nerve damage is not related to his in-service injury; however that examiner did not concede an in-service injury.  In August 2014, the Veteran was examined by another VA examiner.  The August 2014 VA examiner concluded that the Veteran's cervical spine disability is not etiologically related to his in-service injury.  To support this conclusion, the August 2014 VA examiner pointed out that there were no residuals from these claimed conditions during the immediate or moderately distant post-service period, and the Veteran's separation physical and his report of health are silent for any such residuals.  The VA examiner found that the symptoms the Veteran claims continued after service are unrelated to the Veteran's service.  He opined that the Veteran's current disabilities are not consistent with the described in-service injury, and that there is no etiological relationship between the Veteran's service and the onset of symptoms during his employment with the railroad.  In other words, this VA examiner reasoned that, notwithstanding the in-service injury, the Veteran's current symptoms are not related to that injury.  This opinion is highly probative because the examiner did not base this opinion solely on the lack of evidence of treatment prior to 1996, but, rather, the examiner explained that the current symptoms are not consistent with the type of injury suffered in service.  

Finally, the Veteran was most recently examined in June 2015 to address whether there was any relationship between his cervical nerve damage and his service-connected lumbar spine disability.  The VA examiner concluded that the Veteran's cervical spine disability is less likely as not proximately due to or aggravated by the Veteran's service-connected lumbar spine disability.  The June 2015 VA examiner reasoned that the lumbar spine is "distal (caudad)" to the cervical spine, and it is medically impossible for the lumbar spine to impact on development or aggravate the cervical spine.  Further, the examiner noted that the lumbar spine and cervical spine disabilities are both degenerative, so one would not cause the other.  The Veteran has pointed to no competent evidence to the contrary.

No medical opinion or evidence, other than the Veteran's statements links the Veteran's current disability to any in-service event.  In fact, the competent medical professionals opined that the Veteran's current cervical nerve damage is not etiologically related to the Veteran's in-service injury.  Reasoned analysis was provided to support these opinions as noted above, and the Veteran has pointed to no contradictory medical evidence of record.

Further, the Veteran told Dr. S. J. that his cervical symptoms started in 1996 coincident with a work injury, and did not mention his in-service injury.  This shows that the Veteran has provided internally inconsistent statements as to the onset of his pain.  Finally, there is objective medical evidence of the 1996 injury which is unrelated to the Veteran's service; and, the VA examiners have linked this 1996 injury to the Veteran's current symptoms.  These findings are consistent with what the Veteran told Dr. S.J regarding the onset of his pain.  Thus, to the extent that the Veteran's statements are inconsistent, and one of those statements is consistent with the opinions of the VA examiners and the objective findings in the record, the Board does not find the Veteran's statements about the in-service onset of his cervical nerve damage to be credible.  Furthermore, since the Veteran's credibility is in question, his statements of continuity since service are not probative.  Moreover, as noted previously, as a lay person, in the field of medicine the Veteran does not have the training or expertise to render a competent opinion on the claimed issues, as this cases involves medical determinations that are too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In other words the Veteran is not competent to provide statements on medical causation in this case.  Thus, the Veteran's opinion as to the etiology of the current disability by itself cannot support his claims, and is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the foregoing, service connection for cervical nerve damage is not warranted as the probative evidence shows that the in-service injury did not result in the current cervical nerve damage.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim for cervical nerve damage, and it must be denied.

Bilateral Hip Disability

The Veteran asserts that his bilateral avascular hip necrosis resulted from his service-connected PTSD induced alcohol abuse.  The medical record reflects that the Veteran's hip necrosis ultimately resulted in the need for hip replacement surgeries on both his right and left hips.  The Veteran injured himself in 1988 and began experiencing left hip pain. See September 1988 Worker's compensation note.  Imaging at that time showed changes consistent with "aseptic" (i.e., avascular) necrosis.  It was also noted at that time that the Veteran drank up to four to five beers per day.  The Veteran's doctors noted that his only risk factor for developing avascular necrosis was his alcohol use.  Over the course of the next decade the Veteran's hip condition continued to deteriorate, including doctors noting degenerative deterioration in both hips secondary to avascular necrosis. See September 1994 Worker's compensation note.  In November 1996 the Veteran returned to his doctors after another fall on his hip that precipitated further deterioration.  In 1997 the Veteran's doctors noted that his avascular necrosis was only exacerbated, not caused, by the Veteran's falls.  In September 1997 the Veteran had a right total hip replacement followed by a left total hip replacement in February 1998.  In March 1998, when the Veteran was being discharged after his left hip replacement, his doctors noted that his history was consistent with alcohol abuse induced avascular necrosis.  

The Veteran has been granted service connection for PTSD with an effective date of April 1970.  The initial 30 percent rating was increased to 50% in October 1997 and further increased to 70 percent in March 2001.  The doctors who treated the Veteran for PTSD noted that he was self-medicating the symptoms of PTSD using alcohol, and in essence, that his alcohol abuse was suppressing his PTSD symptoms.  The timeline of the Veteran's PTSD symptoms and his alcohol abuse support this finding.  The Veteran stopped drinking alcohol in 1994 and the record reflects an increase in symptoms after this time.  

The Veteran submitted two private medical opinions supporting his claims.  The first opinion was written in April 2015 by A. A., M.D., F.H.M., a Board Certified Internal Medicine doctor.  This opinion notes the Veteran's history of avascular necrosis, PTSD, and alcohol abuse.  The doctor points out that avascular necrosis is a degenerative disease that was present in 1988, when the Veteran first injured himself.  The doctor notes that the Veteran's avascular necrosis did not have sufficient time to develop after his fall because it was present on imaging taken at the time of the fall.  Thus, the degeneration from the avascular necrosis was occurring prior to the Veteran's fall.  The April 2015 opinion also points out that the Veteran's doctors noted that he had no risk factors for avascular necrosis except for his alcohol use.  The April 2015 opinion finds that the Veteran's avascular necrosis stems from his alcohol abuse and his service-connected PTSD. 

The second opinion from November 2015 is by C.R, Ph.D., a licensed clinical psychologist.  This opinion links the Veteran's alcohol abuse with his service connected PTSD.  The opinion notes that the treatment records are consistent with the Veteran's claims that he self-medicated with alcohol to suppress symptoms of PTSD.  The Veteran drank heavily until 1994, and after he discontinued his alcohol use he sought appropriate treatment for his PTSD symptoms as they were no longer suppressed.  To summarize, one private doctor links the Veteran's bilateral hip necrosis to his alcohol abuse and the second private opinion links his alcohol abuse to his service-connected PTSD.  Both examiners refer to treatment in the record to support their opinions.  There are no competent and probative opinions to the contrary.

The Board has considered that, pursuant to 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulations define the frequent use of drugs to the point of addiction as willful misconduct, but also note that "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin." 38 C.F.R. § 3.301(c)(3) (2015).  The U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  The private medical opinions make clear that the Veteran's alcohol abuse was a symptom of his service-connected PTSD.  Thus, the Board finds that the Veteran's alcohol abuse was not the result of willful misconduct, but was a symptom of his service-connected PTSD.

While there are opinions from VA examiners that conclude that the Veteran's bilateral hip disabilities are unrelated to service, these opinions do not address the secondary service connection element.  As such, the VA examinations are not probative as to the determinative issue in this case.  

Accordingly, the most competent and probative evidence of record supports a finding that the Veteran's right hip disability and left hip disability are related to his service-connected PTSD-induced alcohol abuse.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the right hip disability and left hip disability are linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is the judgment of the Board that service connection is warranted for right hip disability and left hip disability. 



ORDER

Service connection for cervical nerve damage is denied.

Service connection for a right hip disability is granted.

Service connection for left hip disability is granted.




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


